Citation Nr: 0328854	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He also had periods of Active Duty for 
Training (ACDUTRA) with the Air Force, Army and Naval 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen a claim for 
service connection for a back disability.


REMAND

The veteran alleges that service medical records pertaining 
to treatment for back disability at Keesler Air Force Base in 
1943 have not been associated with the claims folder.  The RO 
submitted a supplemental search for such records in October 
1999, but no response was received.  VA is required to make 
continuing efforts to obtain records from a Federal 
department or agency "until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002).

On remand, the RO should provide the veteran notice which 
complies with the provisions of 38 U.S.C.A. § 5103.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should inform the veteran that a full year is allowed to 
respond to the VCAA notice.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  Additionally, the 
RO should request the veteran to identify all VA and non-VA 
providers of treatment for his back disability since his 
discharge from service in 1945.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take the appropriate 
steps to request the veteran's service 
medical records from Keesler Air Force 
Base in 1943.

2.  The veteran should also be requested 
to identify all VA and non-VA providers of 
treatment for his back disability since 
1945.

3.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  This notice should 
inform the veteran that a full year is 
allowed to respond to the VCAA notice.  
The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

4.  Thereafter, the RO should readjudicate 
the claim of whether new and material 
evidence has been presented to reopen a 
claim for service connection for a back 
disability.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




